11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Donnie Seale and Vicki Smith,                * From the 35th District
                                               Court of Brown County,
                                               Trial Court No. CV-11-06208.

Vs. No. 11-15-00062-CV                        * April 23, 2015

Dal Mills,                                   * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has considered Donnie Seale and Vicki Smith’s motion to
dismiss this appeal and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed.
The costs incurred by reason of this appeal are taxed against Donnie Seale and
Vicki Smith.